Title: From Thomas Jefferson to Joseph Carrington Cabell, 31 January 1821
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 31. 21.
Your favors of the 18th and 25th came together three days ago. they fill me with gloom as to the dispositions of our legislature towards the University. I percieve that I am not to live to see it opened. as to what had better be done within the limits of their will, I trust with entire confidence to what yourself, Genl Breckenridge and mr Johnson shall think best. you will see what is practicable and give it such shape as you think best. if a loan is to be resorted to, I think 60,000. D will be necessary, including the library. it’s instalments cannot begin until those of the former loan are accomplished; and they should not begin later, nor be less than 13,000. D. a year. (I think it safe to retain 2000. D. a year for care of the buildings, improvement of the grounds, & unavoidable contingencies.) to extinguish this 2d loan will require between 5. & 6. instalmts. which will carry us to the end of 1833. or 13. years from this time. my individual opinion is that we had better not open the institution until the buildings, Library & all, are finished, and our funds cleared of incumbrance. these buildings, once erected, will secure the full object infallibly at the end of 13. years, and as much earlier as an enlightened legislature shall happen to come into place. and if we were to begin sooner, with half funds only, it would satisfy the common mind, prevent their aid beyond that point & our institution remaining at that forever would be no more than the paltry academies we now have. even with the whole funds we shall be reduced to 6. professors, while Harvard will still prime it over us with her 20. professors. how many of our youths she now has, learning the lessons of anti-Missourianism, I know not; but a gentleman lately from Princeton told me he saw there the list of the students at that place, and that more than half were Virginians. these will return home, no doubt, deeply impressed with the sacred principles of our Holy alliance of Restrictionists.But the gloomiest of all prospects is in the desertion of the best friends of the institution; for desertion I must call it. I know not the necessities which may force this on you. Genl Cocke, you say, will explain them to me; but I cannot concieve them, nor persuade myself they are uncontroulable. I have ever hoped that yourself, Genl Breckenridge and mr Johnson would stand at your posts in the legislature, until every thing was effected, and the institution opened. if it is so difficult to get along, with all the energy and influence of our present colleagues in the legislature, how can we expect to proceed at all, reducing our moving power? I know well your devotion to your country, and your foresight of the awful scenes coming on her, sooner or later. with this foresight, what service can we ever render her equal to this? what object of our lives can we propose so important? what interest of our own, which ought not to be postponed to this? health, time, labor, on what in the single life which nature has given us, can these be better bestowed than on this immortal boon to our country? the exertions and the mortifications are temporary; the benefit eternal. if any member of our college of Visitors could justifiably withdraw from this sacred duty, it would be my self, who ‘quadragenis stipendiis jamdudum peractis’ have neither vigor of body or mind left to keep the field. but I will die in the last ditch. and so, I hope, you will, my friend, as well as our firm-breasted brothers and colleagues mr Johnson and Genl Breckenridge. nature will not give you a second life wherein to atone for the omissions of this. pray then, dear and very dear Sir, do not think of deserting us; but view the sacrifices which seem to stand in your way, as the lesser duties, and such as ought to be postponed to this, the greatest of all. continue with us in these holy labors, until, having seen their accomplishment, we may say with old Simeon ‘nunc dimittis, Domine’. under all circumstances however of praise or blame. I shall be affectionately your’sTh: Jefferson